DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
Claims 1 through 17 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach: 
 A method of forming a semiconductor device, the method comprising the steps of: patterning fins in a substrate; forming source and drains in the fins; forming at least one gate over the fins, separated from the source and drains by first spacers, wherein a lower portion of the at least one gate comprises a workfunction setting metal, and wherein an upper portion of the at least one gate comprises an inner core metal between sidewall portions of an outer metal liner; recessing the outer metal liner to form divots in the upper portion of the at least one gate in between the first spacers and the inner core metal; forming second spacers in the divots such that the first spacers and the second spacers surround the inner core metal in the upper portion of the at least one gate; forming lower source and drain contacts in between the first spacers over the source and drains; recessing the lower source and drain contacts to form gaps over the lower source and drain contacts; and forming source and drain caps in the gaps.
A method of forming a semiconductor device, the method comprising the steps of: patterning fins in a substrate; forming source and drains in the fins; forming at least one gate over the fins, separated from the source and drains by first spacers, wherein a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817               

/BRADLEY SMITH/Primary Examiner, Art Unit 2817